


116 HR 1982 IH: National Women’s Hall of Fame Commemorative Coin Act
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1982
IN THE HOUSE OF REPRESENTATIVES

March 28, 2019
Mr. Morelle (for himself, Ms. Moore, Ms. Meng, and Mr. Reed) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Secretary of the Treasury to mint coins in recognition and celebration of the National Women’s Hall of Fame.
 
 
1.Short titleThis Act may be cited as the National Women’s Hall of Fame Commemorative Coin Act.  2.FindingsThe Congress finds the following: 
(1)In 1969, the National Women’s Hall of Fame was established in Seneca Falls, New York, the location of the first Women’s Rights Convention in 1848. A total of 276 women have been inducted represented well by the first class that included Jane Addams, Marian Anderson, Susan B. Anthony, Clara Barton, Mary MacLeod Bethune, Elizabeth Blackwell, Pearl S. Buck, Rachel Carson, Mary Cassatt, Emily Dickinson, Amelia Earhart, Alice Hamilton, Helen Hayes, Helen Keller, Eleanor Roosevelt, Florence Sabin, Margaret Chase Smith, Elizabeth Cady Stanton, Helen Brooke Taussig and Harriet Tubman.  (2)The National Women’s Hall of Fame is the Nation’s oldest membership organization dedicated to recognizing and celebrating the achievements of great American women. 
(3)The involvement of women in the Nation’s history is inadequately chronicled, commemorated and celebrated as reflected in the following: (A)Fewer than 5 percent of the 2,400 national historic landmarks chronicle women’s achievements. 
(B)Only 9 of the 112 statues in the Capitol’s Statuary Hall are of women.  (C)The National Park Service notes that only 3 of the 152 national monuments in the United States are dedicated to historic female figures. 
(D)Of the 5,575 outdoor sculpture portraits of historical figures in the United States, 559 portray women according to the Smithsonian American Art Museum’s online inventories catalog.  (E)None of the 30 National managed under the National Park Service specifically honor women. 
(F)3 of the 78 National Historic Sites commemorate women.  (G)Only 1 of the 56 new quarters issued by the U.S. Mint from 1999 through 2017 commemorated a woman. 
(H)Only 219 U.S. Postal Stamps were issued to commemorate women.  (4)The National Women’s Hall of Fame will complete rehabilitation of its new home at the former Seneca Falls Knitting Mill, which is a historic building included in the National Historic Registry. The new building has over 20,000 square feet available for artifacts to ensure that women’s history and women’s contribution to American history will be preserved and recounted for future generations. 
(5)The National Women’s Hall of Fame plans to design an educational program utilizing video conference technology with students and teachers participating in interactive lessons led by educators from the National Women’s Hall of Fame. This program will provide important lessons on the impact that women have had on mathematics, geography, education, sciences, medicine, military, government, civil rights, economics, industrial technology, arts, and communication.  3.Coin Specifications (a)DenominationsIn recognition and celebration of the National Women’s Hall of Fame, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 gold coinsNot more than 75,000 $5 coins, which shall— (A)weigh 8.359 grams; 
(B)have diameter of 0.850 inches; and  (C)contain not less than 90 percent gold. 
(2)$1 silver coinsNot more than 500,000 $1 coins, which shall— (A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and  (C)contain not less than 90 percent silver. 
(3)Half-dollar clad coinsNot more than 1,000,000 half dollar coins which shall— (A)weigh 11.34 grams; 
(B)have a diameter of 1.205 inches; and  (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code. 
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  (c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
(d)Sense of CongressIt is the sense of Congress that, to the extent possible without significantly adding to the purchase price of the coins, the coins minted under this Act should be produced in a fashion that provides a more dramatic display of the obverse design chosen pursuant to section 4(c).  4.Design of Coins (a)In GeneralThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with— (A)the National Women’s Hall of Fame; and 
(B)the Commission of Fine Arts; and  (2)reviewed by the Citizens Commemorative Coin Advisory Committee. 
(b)Designations and InscriptionsOn each coin minted under this Act there shall be— (1)a designation of the value of the coin; 
(2)an inscription of the year 2020; and  (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(c)Selection and approval process for obverse design 
(1)In GeneralThe Secretary shall hold a competition to determine the design of the common obverse of the coins minted under this Act, with such design being emblematic of women’s contribution to American history.  (2)Selection and approvalProposals for the design of coins minted under this Act may be submitted in accordance with the design selection and approval process developed by the Secretary in the sole discretion of the Secretary. The Secretary shall encourage 3-dimensional models to be submitted as part of the design proposals. 
(3)ProposalsAs part of the competition described in this subsection, the Secretary may accept proposals from artists, engravers of the United States Mint, and members of the general public.  (4)CompensationThe Secretary shall determine compensation for the winning design under this subsection, which shall be not less than $5,000. The Secretary shall take into account this compensation amount when determining the sale price described in section 6(a). 
(5)Reverse designThe design on the common reverse of the coins minted under this Act shall depict a design incorporating commemoration of the passage of the 19th Amendment to the Constitution recognizing the right of women to vote.  5.Issuance of coins (a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Period for IssuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2020.  6.Sale of Coins (a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins;  (2)the surcharge provided in section 7(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping).  (b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid Orders 
(1)In GeneralThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: (1)A surcharge of $35 per coin for the $5 coin. 
(2)A surcharge of $10 per coin for the $1 coin.  (3)A surcharge of $5 per coin for the half-dollar coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Women’s Hall of Fame Foundation to establish an endowment fund that will provide long-term financing for the National Women’s Hall of Fame’s operations.  (c)AuditsThe National Women’s Hall of Fame Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.  8.Financial AssurancesThe Secretary shall take such actions as may be necessary to ensure that— 
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and  (2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code. 
9.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage.   